           Case 1:20-cv-03763-VSB Document 56 Filed 10/05/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------X
 ANTHONY MEDINA,                                           :                      10/5/2020
                                                           :
                                         Plaintiff,        :
                                                           :
                            -against-                      :        20-CV-3763 (VSB)
                                                           :
 CITY OF NEW YORK, et al.,                                 :             ORDER
                                                           :
                                          Defendants. :
 --------------------------------------------------------- X


VERNON S. BRODERICK, United States District Judge:

        It has come to my attention that Plaintiff Anthony Medina has been transferred into New

York State custody, and is currently in custody at Downstate Correctional Facility. Accordingly,

Defendants are directed to file a letter on or before 5:00 pm on Monday October 5, 2020,

briefing the issue of whether Plaintiff’s request for a temporary restraining order is moot. The

conference scheduled for October 7, 2020, will be held as scheduled. The parties are directed to

appear for a telephone conference by using the dial in 1-888-363-4749, and access code

2682448.

        IT IS FURTHER ORDERED that the Warden or other official in charge of the

Downstate Correctional Facility produce inmate Anthony Medina, DIN No. 99A2999, on

October 7, 2020, at 10:00 a.m., at a suitable location within the Downstate Correctional Facility

equipped with a telephone, for purposes of participating in a conference by telephone with the

Court and defense counsel in the above-referenced matter.

        If this time and date presents an inconvenience, the Warden or the Warden’s designee

should promptly inform Chambers by calling (212) 805-6165.
             Case 1:20-cv-03763-VSB Document 56 Filed 10/05/20 Page 2 of 2




        The Clerk of Court is respectfully directed to mail a copy of this Order to the Pro Se

Plaintiff.

SO ORDERED.

 Dated:       October 5, 2020
              New York, New York

                                                     ______________________
                                                     Vernon S. Broderick
                                                     United States District Judge




                                                 2
